Case 2:18-cv-13533-AC-EAS ECF No. 35 filed 08/29/19             PageID.250   Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TODD AND MARCIA BATES,
                                             Case No.      18-13533
             Plaintiff,
                                             HONORABLE AVERN COHN
v.

GREEN FARMS CONDOMINIUM
ASSOCIATION, ET. AL.

              Defendant.
                                         /

                                      JUDGMENT

      For the reasons stated in the Order entered on August 29, 2019, judgment is

entered in favor of defendant and against plaintiff and the case is DISMISSED.




                                         DAVID WEAVER

Dated: August 29, 2019                   By: s/Marie Verlinde
                                               Deputy Clerk



I hereby certify that a copy of the foregoing document was mailed to the attorneys of record
on this date, August 29, 2019, by electronic and/or ordinary mail.


                                         s/Marie Verlinde
                                         Case Manager, (313) 234-5160
